                     IN THE UNITED STATES DISTRICT COURT
                      FOR THE SOUTHERN DISTRICT OF OHIO
                               EASTERN DIVISION

KENNETH RUSLIN,

               Plaintiff,
                                                              Case No.: 2:19-cv-4276
vs.                                                           JUDGE GEORGE C. SMITH
                                                              Magistrate Judge Vascura

ARROW ELECTRONICS,

               Defendant.

                                              ORDER

        On January 21, 2020, the United States Magistrate Judge issued a Report and

Recommendation recommending that this case be dismissed without prejudice pursuant to Rule

41(b) of the Federal Rules of Civil Procedure for failure to prosecute. (Doc. 13). Plaintiff was

cautioned that failure to comply with the Show Cause Order would result in dismissal of his

case, and to date, he has failed to respond. The parties were advised of their right to object to the

Report and Recommendation and of the consequences of their failure to do so. There has

nevertheless been no objection to the Report and Recommendation.

        The Report and Recommendation is hereby ADOPTED and AFFIRMED. This case is

hereby dismissed without prejudice pursuant to Rule 41(b) of the Federal Rules of Civil

Procedure for failure to prosecute.

        The Clerk shall remove Document 13 from the Court’s pending motions list and close

this case.

        IT IS SO ORDERED.

                                                      /s/ George C. Smith__________________
                                                      GEORGE C. SMITH, JUDGE
                                                      UNITED STATES DISTRICT COURT
